957 So. 2d 1187 (2007)
DEPARTMENT OF CHILDREN AND FAMILIES, Petitioner,
v.
Carlton MATTHEWS and James Wadley, Respondents.
Nos. 3D06-3168, 3D06-3203.
District Court of Appeal of Florida, Third District.
January 3, 2007.
Veronica Robinson, Chief Legal Counsel, Department of Children and Families, and Leslie Hinds St-Surin, Assistant District Legal Counsel, for petitioner.
Bennett H. Brummer, Public Defender, and Valerie Jonas and John Eddy Morrison, Assistant Public Defenders, for respondents.
Before RAMIREZ, SHEPHERD, and SUAREZ, JJ.
PER CURIAM.
Petitions denied. See Hadi v. Cordero, 955 So. 2d 17 (Fla. 3d DCA 2006).
This opinion shall take effect immediately notwithstanding the filing of any motions for rehearing.